  Case 19-09015          Doc 55    Filed 02/27/20 Entered 02/27/20 10:33:02           Desc Main
                                     Document     Page 1 of 8



                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF IOWA
In Re:

VeroBlue Farms USA, Inc.

          Debtor(s).

VeroBlue Farms USA, Inc.                            Bankruptcy No: 18-01297
                                                    Chapter 11
                                                    Adversary No. 19-09015
         Plaintiff(s).

vs.

Cassels Brock & Blackwell LLP
        Defendant(s).

                                      PROTECTIVE ORDER

Pursuant to Fed. R. Civ. P. 26(c) and Bankr. R. P. 7026(c) that confidential information be

disclosed only in designated ways:

         1.       As used in this Protective Order (“Protective Order”), these terms have the

following meanings:

                  “Attorneys” means counsel of record;

                  “Confidential” documents or information are documents or information designated
                  “Confidential” pursuant to paragraphs 2 or 8;

                  “Documents” are all materials within the scope of Fed. R. Civ. P. 34;

                  “Outside Vendors” means messenger, copy, coding, and other clerical-services

                  vendors not employed by a party or its attorneys; and

                  “Written Assurance” means an executed document in the form attached as Exhibit
                  A.
  Case 19-09015       Doc 55      Filed 02/27/20 Entered 02/27/20 10:33:02             Desc Main
                                    Document     Page 2 of 8



       2.      A party may designate a document “confidential” to protect information within the

scope of Fed. R. Civ. P. 26(c), including:

               (a) Information prohibited from disclosure by statute;
               (b) Information that reveals trade secrets;
               (c) Research, technical, commercial, or financial information that the party has
               maintained as confidential;

               (d) Medical information concerning any individual;
               (e) Personal identity information;
               (f) Income tax returns; and
               (g) Personnel or employment records of a person who is not a party to the case.
       3.      All Confidential documents, along with the information contained in the

documents, shall be used solely for the purpose of this action, and no person receiving such

documents shall, directly or indirectly, use, transfer, disclose, or communicate in any way the

documents or their contents to any person other than those specified in paragraph 4. However,

nothing in this Protective Order applies to a party’s own use of material it designated pursuant to

this Order. Further, this Protective Order does not prohibit either party from using materials

already in its possession prior to this litigation in any other litigation, arbitration, mediation, or

legal proceeding.


       4.      Access to any Confidential document shall be limited to:
               (a) The Court and its staff;

               (b) Attorneys, their law firms, and their Outside Vendors;

               (c) Persons shown on the face of the document to have authored or received it (not
               including a person who received the document solely in the course of litigation);

               (d) Court reporters retained to transcribe testimony;

               (e) The parties and the officers and employees of any party who need this
               information in order to do their jobs;
  Case 19-09015       Doc 55     Filed 02/27/20 Entered 02/27/20 10:33:02           Desc Main
                                   Document     Page 3 of 8




               (f) Outside independent persons (i.e., persons not currently or formerly employed
               by any party) who are retained by a party or its attorneys to provide assistance as
               mock jurors or focus group members or the like, or to furnish technical, consulting,
               or expert services, and/or to give testimony in this action;

               (g) During their depositions, witnesses in this action to whom disclosure is
               reasonably necessary. Witnesses shall not retain a copy of documents containing
               Confidential information, except witnesses may receive a copy of all exhibits
               marked at their depositions in connection with review of the transcripts;

               (h) Any mediator hired by the parties, and;

               (i) Any other individual agreed upon by the parties in writing.

         5.    Counsel for the parties shall make reasonable efforts to prevent unauthorized or

inadvertent disclosure of Confidential information. Counsel shall maintain the originals of the

forms signed by persons acknowledging their obligations under this Order pursuant to their internal

record retention practices.


         6.    Third parties producing documents in the course of this action may also designate

documents as “Confidential” subject to the same protections and constraints as the parties to the

actions. A copy of the Protective Order shall be served along with any subpoena served in

connection with this action. All documents produced by such third parties shall be treated as

“Confidential” for a period of 14 days from the date of their production, and during that period

any party may designate such documents as “Confidential” pursuant to the terms of the Protective

Order.


         7.    Each person appropriately designated pursuant to paragraphs 4(f) and 4(i) to receive

Confidential information shall execute a “Written Assurance” in the form attached as Exhibit A.

Opposing counsel shall be notified at least 14 days prior to disclosure to any such person who is
  Case 19-09015        Doc 55     Filed 02/27/20 Entered 02/27/20 10:33:02            Desc Main
                                    Document     Page 4 of 8



known to be an employee or agent of, or consultant to, any competitor of the party whose

designated documents are sought to be disclosed.


         Such notice shall provide a reasonable description of the outside independent person to

whom disclosure is sought sufficient to permit objection to be made. If a party objects in writing

to such disclosure within 14 days after receipt of notice, no disclosures shall be made until the

party seeking disclosure obtains the prior approval of the Court or the objecting party.


         8.     All depositions or portions of depositions (including any relevant exhibits) taken in

this action that contain Confidential information may be designated “Confidential” and thereby

obtain the protections accorded other “Confidential” documents. Confidentiality designations for

depositions shall be made either on the record or by written notice to the other party within 14 days

of receipt of the transcript. Unless otherwise agreed, depositions shall be treated as “Confidential”

during the 14- day period following receipt of the transcript. The deposition of any witness (or any

portion of such deposition) that encompasses Confidential information shall be taken only in the

presence of persons who are qualified to have access to such information.


         9.     Any party who inadvertently fails to identify documents as “Confidential” shall,

within 21 days of the discovery of its oversight, provide written notice of the error to the other

parties and substitute appropriately designated documents. Any party receiving such improperly

designated documents shall, upon notice, retrieve such documents from persons not entitled to

receive those documents and, upon receipt of the substitute documents, shall return or destroy the

improperly designated documents and confirm that they have done so in writing to the designating

party.
  Case 19-09015       Doc 55     Filed 02/27/20 Entered 02/27/20 10:33:02             Desc Main
                                   Document     Page 5 of 8



       10.     If a party files a document containing Confidential information with the Court, it

must be sealed and filed as provided in LR 5(c) and in compliance with the Electronic Case Filing

Procedures for the United States District Court of the Northern District of Iowa. Prior to disclosure

at trial or a hearing of materials or information designated “Confidential,” the parties may seek

further protections from the Court against public disclosure. The parties may make

recommendations to the Court regarding handling of Confidential documents at trial, but the

presiding judge will make the ultimate decision.

       11.     Any party may object to the propriety of the designation of the documents as

“Confidential” by serving a written objection on the designating party’s counsel. If the designating

party fails to agree to remove or modify the designation in accordance with the objection within

10 days of its receipt of the written objection, the non-designating party may move the Court for

an Order declaring such material not Confidential. The party asserting the material is Confidential

shall have the burden of proving that the information in question is within the scope of protection

afforded by Fed. R. Civ. P. 26 (c).


       12.     Upon final disposition of this action and upon written request of the designating

party, the non-designating party shall either destroy or return to the opposing party all documents

designated by the opposing party as “Confidential,” and all copies of such documents, and shall

destroy all extracts and/or data taken from such documents. Each party shall provide a certification

as to such return or destruction within 30 days of the designating party’s request. However,

attorneys shall be entitled to retain a set of all documents pursuant to their respective internal

document retention policies. In addition, attorneys shall be entitled to retain all correspondence

and attorneys’ notes or other work product generated in connection with the action.
  Case 19-09015       Doc 55     Filed 02/27/20 Entered 02/27/20 10:33:02             Desc Main
                                   Document     Page 6 of 8



        13.    Any party may apply to the Court for a modification of the Protective Order, and

nothing in this Protective Order shall be construed to prevent a party from seeking such further

provisions enhancing or limiting confidentiality as may be appropriate.


        14.    This Order has been agreed to by the parties to facilitate discovery and the

production of relevant evidence in this action. Neither the entry of this Order, nor the

designation of any information as “Confidential,” nor the failure to make such designation, shall

constitute evidence with respect to any issue in this actions. Further, no action taken or failed to

be taken in accordance with the Protective Order shall be construed as a waiver of any claim or

defense in the action, or of any position as to discoverability or admissibility of evidence.


        15.    The obligations imposed by the Protective Order shall survive the termination of

this action.

        16.    Whatever personal jurisdiction arguments parties have at this moment are preserved

and will not be deemed waived by producing documents and answering discovery.

        IT IS SO ORDERED.

        Dated and Entered:

      February 27, 2020


                                              __________________________________
                                              Judge, United States Bankruptcy Court
                                              Northern District of Iowa
  Case 19-09015         Doc 55      Filed 02/27/20 Entered 02/27/20 10:33:02             Desc Main
                                      Document     Page 7 of 8



                                             EXHIBIT A

                                     WRITTEN ASSURANCE


__________________________________________ declares that:

         I reside at: [full address including county and zip code]

         I am currently employed by: [full name and address of company]

         My current job title is:

         I have read and I understand the terms of the Protective Order dated _______________,

filed in case No.:__________________, pending in the United States District Court for the

Northern District of Iowa. I agree to comply with and be bound by the provisions of the Protective

Order. I understand that any violation of the Protective Order may subject me to sanctions by the

Court.

         I shall not divulge any documents, or copies of documents, designated “Confidential”

obtained pursuant to such Protective Order, or the contents of such documents, to any person other

than those specifically authorized by the Protective Order. I shall not copy or use such documents

except for the purposes of this action and pursuant to the terms of the Protective Order.

         As soon as practical, but no later than 30 days after final termination of this action, I shall

destroy or return to the attorney from whom I received them, any documents in my possession

designated “Confidential” and all copies, excerpts, summaries, notes, digests, abstracts, and

indices relating to such documents.

         I submit myself to the jurisdiction of the United States Bankruptcy Court for the Northern

District of Iowa for the purpose of enforcing or otherwise providing relief relating to the Protective

Order. I acknowledge that violation of the Protective Order may result in penalties for contempt

of court.
  Case 19-09015     Doc 55   Filed 02/27/20 Entered 02/27/20 10:33:02        Desc Main
                               Document     Page 8 of 8



Name:

Job Title:

Employer:

Business Address:

Executed on: ___________________        ______________________________
              (Date)             (Signature)

Subscribed and sworn to before me by the said _______________________

this ____ day of __________________________, 20____.

                                 _____________________________________
                                 Notary Public in and for the State of __________
